                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Ben Franklin, Jr.,                  )
                                    ) C/A No. 6:18-2652-MBS
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )      ORDER
Andrew M. Saul, Commissioner of     )
Social Security,                    )
                                    )
                   Defendant.       )
____________________________________)

       Plaintiff Ben Franklin, Jr. filed the within action on September 27, 2018, seeking judicial

review of a final decision of Defendant Commissioner of Social Security Administration denying

Plaintiff’s claims for disability insurance benefits.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Kevin F. McDonald for pretrial handling. On September 19, 2019,

the Magistrate Judge issued a Report of Magistrate Judge in which he determined that the

Commissioner’s decision is b ased upon substantial evidence and is free of legal error. Accordingly,

the Magistrate Judge recommended that the Commissioner’s decision be affirmed. On September

27, 2019, Plaintiff filed a Notice of Not Filing Objections.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo

determination of any portions of the Report of Magistrate Judge to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28
U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report of Magistrate Judge and incorporates it herein by

reference. The decision of the Commissioner is affirmed.

        IT IS SO ORDERED.



                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

October 28, 2019




                                                   2
